DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2021 has been entered. Claims 21, 23-28, 30-37 and 39-41 are currently pending in this application. 

Response to Arguments
3.	The applicant's arguments filed on 07/06/2021 regarding claims 21, 23-28, 30-37 and 39-41 have been fully considered but are moot in view of the new ground(s) of rejection. The rejection has been revised and set forth below according to the claims.
Regarding non-statutory obviousness-type double patenting rejection, examiner acknowledged that “while Applicant submits that filing a terminal disclaimer would be premature at this time (as the claims could change during examination), Applicant would be amenable to filing a terminal disclaimer in the event that the instant application is otherwise allowed”. Non-statutory obviousness-type double patenting rejection is maintained until such time as the application is in condition for allowance and/or filing a terminal disclaimer.


Claim Objections (minor informalities)
4.	Claims 23, 30 and 39 are objected to because of the following informalities:
	Claim 23 recites “The apparatus of claim 22, …..”.
Claim 30 recites “The apparatus of claim 29, …..”.
Claim 39 recites “The apparatus of claim 38, …..”.
	Since claims 22, 29 and 38 have been cancelled, it appears that claims 23, 30 and 39 depend on independent claims 21, 28 and 37. Appropriate corrections are required.


Double Patenting
5.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21, 23-28, 30-37 and 39-41 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-19 of Patent No. (US 10,476,559 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application and Patent No. (US 10,476,559 B2) both disclose the method relates to applying an eigenfilter to the plurality of weighted signals to provide a transfer function; and performing a fast Fourier transform (FFT) on the transfer function to provide output signals in a frequency domain. The claims recited in the instant application are 
Claim
Instant Application No. 16/678,753 (limitations)
Patent No. US 10,476,559 B2 (limitations)
Claim
21
 An apparatus comprising: a plurality of multiple input, multiple output (MIMO) antennas each configured to receive a respective signal of a plurality of signals of a massive MIMO system; a plurality of multipliers each coupled to a respective one of the plurality of MIMO antennas to receive the respective signal of the plurality of signals and to combine the respective MIMO signal with a respective coefficient of a weight vector to provide a respective weighted signal; an eigenfilter configured apply an eigenvector to each of the respective weighted signals to provide a transfer function; and a fast Fourier transform (FFT) to transform the transfer function from a time domain to a frequency domain to provide output signals.  

An apparatus comprising: a plurality of receiving antennas; and a wireless receiver configured to receive a respective plurality of receive signals each from a respective receiving antenna of the plurality of receiving antennas, the wireless receiver further configured to apply a corresponding weight to each of the plurality of receive signals to provide a plurality of weighted signals and to apply an eigenfilter to the plurality of weighted signals provide a transfer function, the wireless receiver further configured to perform a fast Fourier transform (FFT) on the transfer function to provide output signals in a frequency domain, wherein, using the output signals, the wireless receiver is further configured to perform an inverse operation to convolutional byte interleaving to de interleave data bits to retrieve transmitted data.
1




































Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
8.	Claims 21, 23, 27, 28, 30, 31, 32, 34, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over FA-LONG LUO et al. “An Antenna Diversity Scheme for Digital Front-End with OFDM Technology, 1998-2013 ZTE Corporation” hereinafter “Luo” in view of UMEDA et al. (US 2011/0200089 A1), hereinafter “Umeda” in view of GAO et al. (US 2020/0028547 A1), hereinafter “Gao” . 
Regarding claim 21, Luo discloses an apparatus (Fig. 1-5; Antenna Diversity Scheme for Digital Front-End with OFDM Technology) comprising: 
a plurality of multiple input, multiple output (MIMO) antennas (page 1; multiple antennas at the receiver side) each configured to receive a respective signal of a plurality of signals of a MIMO system (page 1; spatial filtering to optimize reception in noisy and mobile environments) ; 
a plurality of multipliers each coupled to a respective one of the plurality of MIMO antennas to receive the respective signal of the plurality of signals (page 1, X1(n), X2(n), …., X(M(n) are the received signals in one of M antennas, and W1(n), W2(n), …., WM(n) are the weights applied to these antenna signals) and to combine the respective MIMO signal (page 1, these weights are designed to meet an optimization criterion and the most common criterion is the maximum ration combination (MRC)) with a respective coefficient of a weight vector to provide a respective weighted signal (page 1, M antenna signals are weighted by the corresponding weight as the processing made in the pre-FFT algorithm); 
an eigenfilter configured apply an eigenvector (page 3, M weighted signals are added together to pass through an N-tap finite impulse response (FIR) eigenfilter, after which they are input for FFT processing) to each of the respective weighted signals to provide a transfer function (page 3, weight vector of the eignefiltering).
While disclosing the whole subject matter recited in claim 21 as discussed above, Luo implies “a fast Fourier transform (FFT) to transform the transfer function from a time domain to a frequency domain to provide output signals” (page 3, M FFT operations in the post-FFT scheme). Umeda teaches such a limitation more explicitly.
Umeda from the same or similar field of endeavor discloses a fast Fourier transform (FFT) to transform the transfer function (Figs. 7, 19, paragraph [0114]; FFT demodulation portion 17, 18 which performs FFT processing of the combined time-domain reception signals) from a time domain to a frequency domain (Figs. 7, 19, paragraph [0114]; converting into frequency-domain reception signals) to provide output signals (Figs. 7, 19, paragraph [0114]; FFT demodulation portion 17, 18 which performs FFT processing of the combined time-domain reception signals, converting them into frequency-domain reception signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “a fast Fourier transform (FFT) to  (Umeda, paragraph [0010]).
Luo in view of  Umeda disclose a plurality of multiple input, multiple output (MIMO) antennas each configured to receive a respective signal of a plurality of signals of a MIMO system, although neither Liu nor Umeda explicitly discloses “a massive MIMO system” [Note: Liu in view of Umeda does not specifically disclose the terminology as “a massive” MIMO]. However, Gao teaches more explicitly.
Gao from the same or similar field of endeavor discloses a massive MIMO system (paragraph [0005], massive antenna array technology; a practical range by using the massive antenna array technology).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “a massive MIMO system” as taught by Gao, in the combined system of Luo and Umeda, so that it would provide accurate beam combination information to better support multi-beam transmission (Gao, paragraph [0060]).

Regarding claim 23, Luo in view of Umeda and Gao disclose the apparatus according to claim 21.
Neither Luo nor Umeda explicitly discloses “the plurality of MIMO antennas includes at least 64 antennas in the massive MIMO system”.
(paragraph [0005], for a base station, an all-digital massive antenna array can include up to 128, 256 or 512 antenna elements, and up to 128, 256 or 512 transceiver units, where each antenna element is connected with one of the transceiver units; pilot signals of up to 128, 256 or 512 antenna ports are transmitted so that the terminal measures and feeds back channel state information; the terminal can also be configured with an antenna array consisting of up to 32 or 64 antenna elements).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the plurality of MIMO antennas includes at least 64 antennas in the massive MIMO system” as taught by Gao, in the combined system of Luo and Umeda, so that it would provide accurate beam combination information to better support multi-beam transmission (Gao, paragraph [0060]).

Regarding claim 27, Luo in view of Umeda and Gao disclose the apparatus according to claim 21.
Neither Luo nor Gao explicitly discloses “the FFT comprises a digital signal processor configured to cause the transfer function to transfer from the time domain to the frequency domain”.
However, Umeda from the same or similar field of endeavor discloses the FFT comprises a digital signal processor configured to cause the transfer function to transfer from the time domain to the frequency domain (Fig. 7, paragraph [0114]; FFT demodulation portion 17, 18 which performs FFT processing of the combined time-domain reception signals, converting them into frequency-domain reception signals).
 multiple access modulation (Umeda, paragraph [0010]).

Regarding claim 28, the claim is rejected based on the same reasoning as presented in the rejection of claim 21.

Regarding claim 30, the claim is rejected based on the same reasoning as presented in the rejection of claim 23.

Regarding claim 31, Luo discloses the eigenfilter is configured to determine the weighted coefficients based on a sequence of head guided interval and a tailed part of symbols of the plurality of signals (page 3, X h and X t denote sequence of the head-guided interval, and the tail of the symbols).

Regarding claim 32, Luo discloses the eigenfilter includes a finite impulse response filter to filter the plurality of weighted signals to provide the transfer function (page 3, M weighted signals are added together to pass through an N-tap finite impulse response (FIR) eigenfilter).

Regarding claim 34, Luo discloses the wireless MIMO transceiver further comprises multipliers configured to combine individual coefficients of the weight vector with corresponding ones of the plurality of signals to provide the plurality of weighted signals (page 1, X1(n), X2(n), …., X(M(n) are the received signals in one of M antennas, and W1(n), W2(n), …., WM(n) are the weights applied to antenna signals).

Regarding claim 37, the claim is rejected based on the same reasoning as presented in the rejection of claim 21.

Regarding claim 39, the claim is rejected based on the same reasoning as presented in the rejection of claim 23.

9.	Claims 25, 35 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over FA-LONG LUO et al. “An Antenna Diversity Scheme for Digital Front-End with OFDM Technology, 1998-2013 ZTE Corporation” hereinafter “Luo” in view of UMEDA et al. (US 2011/0200089 A1), hereinafter “Umeda” in view of GAO et al. (US 2020/0028547 A1), hereinafter “Gao” in view of Shida et al. (US 2007/0086400 A1), hereinafter “Shida”.
Regarding claim 25, Luo in view of Umeda and Gao disclose the apparatus according to claim 21.
Neither Luo nor Umeda nor Gao explicitly discloses “a signal processor configured to, using the output signals, perform at least one of synchronization, demodulation mapping, or descrambling to retrieve transmitted data”.
 (Fig. 1, paragraphs [0046], [0047]; FFT processor 205 for OFDM demodulation, and a demapping unit (demodulator) 207 for obtaining data from signals that are converted by the FFT processor 205 into sub-carrier signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “a signal processor configured to, using the output signals, perform at least one of synchronization, demodulation mapping, or descrambling to retrieve transmitted data” as taught by Shida, in the combined system of Luo, Umeda and Gao, so that it would provide a method relates to the construction of a wireless communication system that operates as an access point in a network environment of mixed wireless LAN devices based on a conventional standard and an effective technology to be applied to (Shida, paragraph [0002]).

Regarding claim 35, the claim is rejected based on the same reasoning as presented in the rejection of claim 25.

Regarding claim 40, the claim is rejected based on the same reasoning as presented in the rejection of claim 25.

10.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over FA-LONG LUO et al. “An Antenna Diversity Scheme for Digital Front-End with OFDM Technology, 1998-2013 ZTE Corporation” hereinafter “Luo” in view of UMEDA et al. (US 2011/0200089 A1), hereinafter .
Regarding claim 26, Luo in view of Umeda and Gao disclose the apparatus according to claim 21.
Neither Luo nor Umeda nor Gao explicitly discloses “the eigenfilter is configured to select coefficients for the eigenvector to minimize an error”.
However, Guo from the same or similar field of endeavor discloses the eigenfilter is configured to select coefficients for the eigenvector to minimize an error (Fig. 8, paragraphs [0024], [0034]; computing eigenvalues and eigenvectors of the interference covariance matrix).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the eigenfilter is configured to select coefficients for the eigenvector to minimize an error” as taught by Guo, in the combined system of Luo, Umeda and Gao, so that it would provide spatial filtering in an unlicensed frequency band relates to interference mitigation in wireless communication networks (Guo, paragraph [0012]).

11.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over FA-LONG LUO et al. “An Antenna Diversity Scheme for Digital Front-End with OFDM Technology, 1998-2013 ZTE Corporation” hereinafter “Luo” in view of UMEDA et al. (US 2011/0200089 A1), hereinafter “Umeda” in view of GAO et al. (US 2020/0028547 A1), hereinafter “Gao” in view of Akkarakaran et al. (US 2010/0330946 A1), hereinafter “Akkarakaran”.
Regarding claim 33, Luo in view of Umeda and Yang disclose the apparatus according to claim 28.

However, Akkarakaran from the same or similar field of endeavor discloses the MIMO transceiver is configured to provide a weight vector having weight coefficients selected to meet predefined criteria associated with expected receive signals (Fig. 2, paragraph [0043]; MRC evaluation component 210 can weight the signal received via the i-th path, yi, by a corresponding weight for the i-th path, wi (e.g., yielding wiyi, . . . ) ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the MIMO transceiver is configured to provide a weight vector having weight coefficients selected to meet predefined criteria associated with expected receive signals” as taught by Akkarakaran, in the combined system of Luo, Umeda and Gao, so that it would provide utilizing a combination of maximal ratio combining and interference nulling merging the weighted signals to yield an output signal (Akkarakaran, paragraph [0010]).

Allowable Subject Matter
12.	Claims 24, 36 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable under or contingent upon the following conditions:
(1) that rewritten in independent form including all of the limitations of the base claim and any intervening claims 
(2) that all independent claims were amended with similar features and the amendments were submitted in a formal response; and 

The following is a statement of reasons for the indication of allowable subject matter: Prior art reference Gaddam et al. (US 2006/0159183 A1) teaches performing an inverse operation to convolutional byte interleaving to de-interleave data bits (Fig. 1, paragraph [0005]; decoded bits are then grouped into bytes and passed on to data de-interleaver 155 and comprises a convolutional de-interleaver circuit that performs the inverse operation of the transmitter convolutional interleaver). The prior art, however, neither explicitly teaches nor suggests “applying an eigenfilter to the plurality of weighted signals to provide a transfer function; and  performing a fast Fourier transform (FFT) on the transfer function to provide output signals in a frequency domain”, as recited by Claims 21, 28 and 37. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
/SITHU KO/Primary Examiner, Art Unit 2414